In the

    United States Court of Appeals
               For the Seventh Circuit

No. 10-1401

L ONG-G ANG L IN,1
                                                        Petitioner,
                                v.

E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                       Respondent.


                   Petition for Review of an Order
                of the Board of Immigration Appeals.
                           No. A200-112-626



    A RGUED S EPTEMBER 28, 2010—D ECIDED D ECEMBER 23, 2010




  Before E ASTERBROOK, Chief Judge, and S YKES and T INDER,
Circuit Judges.
  T INDER, Circuit Judge. Long-Gang Lin sought asylum
and withholding of removal based on his wife’s alleged



1
  Petitioner’s first and last names were transposed on his
Notice to Appear and in the Board’s decision. We have cor-
rected this to show his name as “Long-Gang Lin.” The docket
should be corrected as well.
2                                              No. 10-1401

forced abortion. An Immigration Judge (“IJ”) denied
relief based on an adverse credibility determination. The
Board of Immigration Appeals (“Board”) affirmed. Lin
petitions for review of the Board’s decision, contending
that the Board erred in affirming the IJ’s adverse credi-
bility determination. He also argues that the IJ and
Board failed to recognize the ineffective assistance of
his counsel and that he was denied his right to a fair
hearing. Lastly, he claims that the IJ should have
inquired into his competency to testify.


                   I. BACKGROUND
  Lin is a native and citizen of the People’s Republic of
China. He entered the United States on August 25, 2005.
The Department of Homeland Security (“DHS”) served
him with a Notice to Appear and charged that he was
subject to removal. Lin admitted the allegations in the
Notice and applied for asylum and withholding of re-
moval. He submitted supporting documentation, in-
cluding purported abortion and sterilization certificates
for his wife. DHS submitted Forensic Document Labora-
tory (“FDL”) findings concerning the certificates, and the
IJ continued the proceedings to allow Lin to respond.
Thereafter, Lin submitted a letter from his attorney chal-
lenging the FDL findings.
  On April 16, 2008, the IJ held a hearing at which Lin
testified. He stated that the documentation attached to his
asylum application was genuine. He said that he had
reviewed the contents of his application and that every-
thing in it was true. Lin was born in Fuzhou City, Fujian
No. 10-1401                                               3

Province, China in 1967 and married Yong Chen in 1996.
They have a daughter who was born in 2000. Lin stated
that he had a second-grade education and could not read
or write. He worked at a thermos factory from 1987
through 1996, when he was fired for being “disruptive.”
He explained that he would “sometimes hav[e] troubles
with [his] co-workers, like . . . coming to blows.” In 1996,
Lin opened a diner but was forced to close it in 2001 to
make room for new development. Neither Lin nor his
wife has worked since 2001; they have supported them-
selves and their daughter on their savings. Lin’s wife
still lives in Fuzhou.
  Lin said that he and his wife wanted to have a second
child because it had been “quite a while” since their
daughter’s birth. He “knew a little bit” about China’s
one child policy, including that they had to apply for
permission to have a second child. They did not do so.
He also knew that if they had a second child, they
would have to pay a social compensation fee which
they could not afford. According to Lin, his wife
complied with the requisite quarterly pregnancy tests,
but he had no documentation to prove it. He claimed
that he told her not to go for the check-ups, but she did
because the neighborhood birth control office told her
she had to report.
  Lin testified that his wife became pregnant with
their second child in September 2004 and that on Septem-
ber 10, people from the neighborhood committee came
to their house and discovered the pregnancy. He said
that the committee conducted random checks and checks
4                                             No. 10-1401

when they suspected someone might be violating the
family planning laws. When questioned regarding how
far along his wife was in the pregnancy, Lin stated that
she was a little more than three months pregnant and
that she looked pregnant. According to Lin, the mem-
bers of the committee took his wife by force to the neigh-
borhood committee office. He claimed he tried to resist
and they “came to some physical contact”—“almost” to
the point of “using fists.” He did not injure anyone, but
said he threatened to do so. He added that they
pushed each other, but did not knock each other down.
Lin stated that he followed his wife to the neighborhood
committee office where there was more “pushing
around.” They were in the office for about twenty min-
utes. Lin claimed his wife was eventually taken away to
a local hospital to have an abortion. When asked if she
had any operation other than the abortion, he re-
sponded that she had not. He explained that he did not
go to the hospital with his wife because the committee
members told him that it was his “wife’s . . . problem
only” and if he followed her, he would be “in
trouble too.” The IJ asked Lin about the purpose of the
stop at the committee office on the way to the hospital.
Lin could offer no explanation other than that “they
took my wife there.”
  Lin later stated that the abortion occurred on Decem-
ber 25, 2005. Subsequently, when asked when his wife
was taken to the hospital, he answered, “December 5,
2003.” The IJ asked Lin if he was sure about the date,
and Lin replied that the abortion occurred in Decem-
ber 2004. He then claimed that “the matter that hap-
No. 10-1401                                              5

pened at the hospital . . . happened the next day.” The
IJ sought clarification of the dates and events. Lin said
that the people from the neighborhood committee came
to his house “August 20 something 2004.” The IJ in-
dicated that Lin was giving different answers to the
same question and again asked him for the date on
which the neighborhood committee went to his house
and discovered his wife’s pregnancy. Lin said, “2004.” The
IJ asked him to be more specific, and Lin claimed that
“they discover[ed] the pregnancy in May 2004.” This
prompted the IJ to ask how the members of the com-
mittee discovered that his wife was pregnant in
May 2004. Lin claimed that her pregnancy was visible
at that time. The IJ pressed further on the date, and
Lin said that the officials came to his house in May to “do
[a] regular check” for compliance at which time his
wife was not pregnant. He stated that they came again
in September 2004 and found her pregnant. The IJ asked
if a pregnancy test was administered. Lin said that ultra-
sound technology was used in a hospital. The IJ asked
when the abortion occurred; Lin answered, “Decem-
ber the 5th, 2004.” The IJ inquired whether Lin knew
that was the third date he had given, and Lin explained
that he had remembered that the date was December 5,
2004. According to Lin, his wife did not agree to the
abortion but that did not “matter because the decision
was made by the committee.”
  Lin stated that he had an x-ray report to prove that his
wife had an abortion. He claimed the doctor sent the
report to his house in China and his wife mailed it to
him. He claimed that the report said that pregnancy is
6                                             No. 10-1401

forbidden and his wife is not allowed to become preg-
nant. When the IJ asked if anything was done to prevent
his wife from becoming pregnant again, Lin said, “They
didn’t do anything. They just told us that no pregnancy
anymore.” Lin testified that both he and his wife were
physically capable of having another child.
   The IJ asked Lin why he feared returning to China. Lin
responded that he “would be unemployed” and he
could not find work because he was uneducated and
illiterate. Lin admitted that this was part of the reason
he came to the United States and claimed the other
part was the loss of his second child.
  As mentioned, Lin submitted documentation to sup-
port his claim. In his political asylum statement sub-
mitted with his application, Lin wrote that his wife
became pregnant for the second time in September 2004
and that on December 5, 2004, the family planning
officials came to their home and took her to the hospital
to have an abortion and sterilization. Lin had a letter
and translation of a radiology examination report, in-
dicating that Yong Chen, his wife, had both fallopian
tubes sterilized. He also submitted a letter from his
wife in which she said that she became pregnant the
second time in September 2004 and that she was taken
on December 5 to a hospital to have a forced abortion
and sterilization. She claimed that she received the abor-
tion and sterilization certificates from the officials of
the neighborhood family planning office later that
month. Finally, Lin provided translated certificates in-
dicating that an abortion and sterilization were per-
No. 10-1401                                               7

formed on Yong Chen on December 5, 2004. DHS submit-
ted the findings of a forensic document examiner who
determined that “[i]t is unlikely that [the abortion and
sterilization certificates] are genuine.” Several reasons
were given to support this determination. Lin responded
with a letter from his then-attorney Li Nan Chiang.
  On April 16, 2008, the IJ issued an oral decision. Based
on Lin’s concession of removability and admission of
allegations in the Notice to Appear, the IJ found him
removable as charged. She then considered his applica-
tion for asylum and withholding of removal. The IJ took
into account Lin’s “limited education and alleged func-
tional illiteracy” and his demeanor while testifying and
found him not credible. She noted that he “was unable
to provide the most basic of information that forms
the very foundation of his claim” and determined
that “[t]he inconsistencies in his testimony are so signifi-
cant . . . that they warrant this finding of incredibility.”
  The IJ gave several reasons for her adverse credibility
determination. First, Lin was unable to provide a
plausible explanation as to how the members of the
neighborhood committee immediately determined that
his wife was pregnant. The IJ also relied on the “sub-
stantial inconsistencies” in the dates for the abortion
that Lin provided, noting he had given three different
dates. The IJ said that she did not find “anything in
[Lin’s] behavior, demeanor, background, et cetera to say
that he cannot remember simple facts.” Even more impor-
tant to the IJ, though, was that Lin’s written statements
indicated his wife had not only a forced abortion but
8                                               No. 10-1401

also an involuntary sterilization; however, Lin never
mentioned the latter procedure while testifying, even
when asked if anything other than the abortion was
done to her. Lin even testified that he and his wife were
physically able to have another child. The IJ was also
troubled by the FDL report that found the abortion
and sterilization certificates suspect, but she did not
give great weight to that report or counsel’s reply
thereto. She found that the certificates did not deserve
full evidentiary weight in part because Lin failed to
provide very detailed testimony, and none about the
sterilization. In addition, the IJ noted Lin’s testimony
that he had “physical contact” with the family planning
officials, which she viewed with skepticism because
his written materials made no mention of it. Having
found Lin not credible, the IJ denied his application for
asylum and withholding of removal and ordered him
removed to China.
  Lin appealed to the Board. He asserted that the IJ “gave
undue weight to the adverse FDL findings.” He also
claimed that given his second-grade education and
“brain injuries” from working at a state-owned enter-
prise in China, the IJ should have inquired into and
given weight “to such injuries as persecution.” In an
attached affidavit, Lin added that he had worked in a
factory where he was exposed to mercury sprayed on
thermos bottles and that both his parents died from
cancer after having worked at the factory “all their lives.”
   On January 25, 2010, the Board summarily affirmed the
IJ’s decision. The Board noted that in a July 28, 2009,
No. 10-1401                                                 9

decision it had suspended Lin’s former counsel Li Nan
Chang from practicing before the Board, the immigration
courts, and the DHS. Because Lin had retained new
counsel who filed the appeal and appellate brief, the
Board proceeded to decide the appeal. Lin petitioned for
review with this court.


                      II. ANALYSIS
  Lin raises several arguments on appeal. He first argues
that the IJ erred in placing insufficient weight on the
certificates of his wife’s abortion and sterilization proce-
dures based on perceived deficiencies and lack of detail
in his testimony. He claims that his documentation
“should have served the REAL ID purpose of cor-
roborating otherwise incredible testimony.” He argues
that the IJ erred in failing to probe into his background
and alleged exposure to harmful chemicals and that the
Board erred in not addressing this alleged explanation
for the inconsistencies in his testimony. He also asserts
that the IJ and Board erred in failing to recognize the
ineffective assistance of his counsel. Finally, he claims
that the IJ erred in failing to determine whether he was
competent to testify.
  Where, as here, the Board summarily affirms, we
review the IJ’s decision. Juarez v. Holder, 599 F.3d
560, 564 (7th Cir. 2010). Our review is deferential and we
“ask only whether [the decision] is supported by ‘reason-
able, substantial, and probative evidence on the record
considered as a whole.’ ” Lin v. Holder, 620 F.3d 807, 810
(7th Cir. 2010) (quoting Toptchev v. I.N.S., 295 F.3d 714, 720
10                                                   No. 10-1401

(7th Cir. 2002)). We “will reverse only if the evidence
compels a contrary conclusion.” Surganova v. Holder, 612
F.3d 901, 904 (7th Cir. 2010).
  In order to establish eligibility for asylum and with-
holding of removal, Lin bears the burden of proving
that he is a “refugee” within the meaning of 8 U.S.C.
§ 1101(a)(42)(A). 8 U.S.C. § 1158(b)(1)(B)(i); Lin, 620 F.3d
at 810. Thus, he had to show past persecution or a well-
founded fear of persecution on account of his race,
religion, nationality, membership in a protected social
group, or political opinion. 8 U.S.C. § 1101(a)(42)(A). He
alleges persecution based on China’s coercive family
planning polices and alleged practices committed against
his wife, on account of his political opinion. Lin may
prove that he is a refugee based on his own testimony
alone if the IJ finds it is credible. 8 U.S.C. § 1158(b)(1)(B)(ii).
However, as the IJ recognized, “[g]iven the importance
of the applicant’s credibility in asylum proceedings, ‘an
adverse credibility finding will doom the applicant’s
claimed eligibility as a ‘refugee.’ ” Hassan v. Holder, 571
F.3d 631, 637 (7th Cir. 2009) (quoting Musollari v. Mukasey,
545 F.3d 505, 508-09 (7th Cir. 2008)).
  Before we evaluate the adverse credibility determina-
tion, we need to address some of the government’s argu-
ments. The government first argues that we may not
consider Lin’s unexhausted claims that: (1) his counsel
was ineffective; (2) the IJ should not have proceeded
with the hearing because of counsel’s ineffective assis-
tance; (3) the IJ should have determined Lin’s competency
to testify; (4) the IJ erred in its findings regarding Lin’s
No. 10-1401                                                  11

belated claim of physical contact; (5) the FDL report’s
suspicions of the sterilization certificate were baseless;
and (6) the weight given to the abortion and steriliza-
tion certificates contradicted the purpose of the REAL ID
Act—allegedly to corroborate otherwise incredible testi-
mony. See 8 U.S.C. § 1252(d)(1) (“A court may review a
final order of removal only if the alien has exhausted
all administrative remedies available to the alien as of
right.”); Muratoski v. Holder, 622 F.3d 824, 830-31 (7th Cir.
2010) (denying petition for review where alien failed
to exhaust administrative remedies). “ ‘The duty to
exhaust includes the obligation to first present to the
[Board] any argument against the removal order as
to which the Board is empowered to grant the alien
meaningful relief.’ ” Muratoski, 622 F.3d at 830 (quoting
Ghaffar v. Mukasey, 551 F.3d 651, 654 (7th Cir. 2008)).
Lin’s failure to exhaust the claims identified above pre-
vents us from reviewing them.2
  The government contends that the exhaustion require-
ment is jurisdictional. We have said that it is not. See,
e.g., Issaq v. Holder, 617 F.3d 962, 968 (7th Cir. 2010)


2
   The failure to exhaust may be excused when an alien raises
a constitutional claim that the Board “would [have been]
powerless to address,” but such failure is not excused when
the claim is “based on procedural failings that the [Board]”
could have remedied. Pjetri v. Gonzales, 468 F.3d 478, 481 (7th
Cir. 2006). Lin’s due process claims are the type of claims that
the Board could have addressed—the Board could have re-
manded the case to the IJ for another hearing; thus, the excep-
tion does not apply.
12                                               No. 10-1401

(failure to exhaust “is not . . . a jurisdictional rule in the
strict sense . . . [but] a case-processing rule that limits
the arguments available to an alien in this court”).
  The government next argues that Lin has waived several
challenges to the IJ’s decision, including most of the
reasons for the adverse credibility finding as well as his
claim that the weight given to the alleged abortion and
sterilization certificates contradicts the purpose of the
REAL ID Act. The “statement of facts and procedural his-
tory” section of Lin’s opening brief mentions the fol-
lowing reasons supporting the IJ’s credibility determina-
tion: (1) Lin was unable to provide a plausible explana-
tion as to how the neighborhood committee mem-
bers determined that his wife was pregnant; (2) Lin’s
written statements indicated his wife was forced to
undergo sterilization, but Lin never mentioned it
when testifying; and (3) Lin first claimed that he had
“physical contact” with the family planning officials
when testifying. But the brief only mentions these in
passing. Merely mentioning that the IJ made these
findings without advancing any argument supported by
citations to relevant authority is insufficient to challenge
those findings on appeal. See, e.g., Haxhiu v. Mukasey,
519 F.3d 685, 691 (7th Cir. 2008) (“Federal Rule of
Appellate Procedure 28 requires an argument consisting
of more than a generalized assertion of error, with cita-
tions to supporting authority.”) (quotations and citations
omitted); Asere v. Gonzales, 439 F.3d 378, 381 (7th Cir.
2006). Lin has not made any cogent argument to chal-
lenge these reasons for the adverse credibility finding.
Thus, he has waived any challenge to them. But even if
No. 10-1401                                               13

he had not waived these challenges, we would not
disturb the IJ’s credibility finding for the reasons we
discuss later.
   Lin has waived other arguments too. He claims that
the abortion and sterilization certificates he submitted
“should have served the REAL ID Act’s purpose of cor-
roborating otherwise incredible testimony” and that the
IJ’s decision to give them less weight because of the
inconsistencies in his testimony contravenes the purpose
of the Act. But he offers no authority to support
these arguments. The failure to adequately develop and
support these arguments results in waiver. See Jin v.
Holder, 572 F.3d 392, 397 (7th Cir. 2009); Asere, 439 F.3d
at 381 (citing Ajayi v. Aramark Bus. Servs., 336 F.3d 520,
529 (7th Cir. 2003) (“It is not enough for [plaintiff] merely
to refer generally to these actions in her statement of
facts; . . . she must identify the legal issue, raise it in
the argument section of her brief, and support her argu-
ment with pertinent authority.”). In any event, “under the
REAL ID Act, corroborating evidence may be required
even if the applicant is credible.” Rapheal v. Mukasey,
533 F.3d 521, 527 (7th Cir. 2008) (citing 8 U.S.C.
§ 1158(b)(1)(B)(ii)).
  Turning to the IJ’s adverse credibility determination,
Lin’s only argument is that the IJ placed insufficient
weight on the abortion and sterilization certificates. Yet
the IJ was entitled to give them whatever weight she
thought they deserved in light of all the evidence. See
Weng v. Holder, 593 F.3d 66, 72 & n.5 (1st Cir. 2010) (con-
cluding that documentary evidence did not compel a
14                                                 No. 10-1401

finding of persecution “especially in the absence of
credible testimony on [the alien’s] part”); Feto v. Gonzales,
433 F.3d 907, 911 (7th Cir. 2006) (stating that the IJ
was entitled to weigh documentary evidence along with
other evidence in the case). The IJ reasoned that the
certificates were “not entitled to full evidentiary
weight” because Lin “did not provide very detailed testi-
mony,” particularly with respect to his wife’s steriliza-
tion. A lack of detail is a “major clue” that someone is
lying. Mitondo v. Mukasey, 523 F.3d 784, 788-89 (7th Cir.
2008). Indeed, Lin did not provide much detail about his
wife’s abortion, sterilization, or the events surrounding
these procedures. Even if the certificates should have
been given more weight, they contain nothing to
suggest that these procedures were forced upon Lin’s
wife. We find no reason to disturb the IJ’s weighing of
the certificates.
  And in the end, even Lin acknowledges the discrepancies
and inconsistencies in his testimony and supporting
documents. Indeed, he notes the existence of a “remark-
able number of inconsistencies” in his testimony. Yet
he offers no argument why such unexplained discrep-
ancies could not support the IJ’s adverse credibility
determination. Any such argument is therefore waived.
Jin, 572 F.3d at 397 & n.3. (He attempts to offer an ex-
planation, but that effort fails, as we address later.)
Besides, an IJ may properly base a credibility determina-
tion on “the consistency between the applicant’s . . .
written and oral statements . . . [and] the internal con-
sistency of each such statement . . . .” 8 U.S.C.
§ 1158(b)(1)(B)(iii); see, e.g., Hassan, 571 F.3d at 637 (“[T]he
No. 10-1401                                            15

IJ may rely on inconsistencies between the applicant’s
hearing testimony and earlier statements.”). Further, the
addition of factual assertions in an applicant’s testi-
mony that were not included in the written asylum ap-
plication can support an adverse credibility finding.
Hassan, 571 F.3d at 638-39 (deferring to adverse credi-
bility determination where alien testified about four
events of persecution but omitted them from his
written application); Xiao v. Mukasey, 547 F.3d 712, 717
(7th Cir. 2008) (upholding adverse credibility finding
where alien failed to disclose the abortion during her
airport interview and credible fear interview); Song Wang
v. Keisler, 505 F.3d 615, 621 (7th Cir. 2007) (upholding
adverse credibility determination where alien based
his asylum application on his wife’s sterilization and
omitted mention of a forced abortion and of a fight that
occurred at the hospital before his wife had an abortion).
  Lin not only gave inconsistent dates for his wife’s
abortion but also omitted any mention of her steriliza-
tion during his testimony. The IJ reasonably could
have expected that Lin would testify about events that
go to the heart of his claim. See Song Wang, 505 F.3d at
621. He even contradicted his claim by testifying that
she was physically capable of having children. In addi-
tion, Lin’s claim of physical contact with the family
planning officials first surfaced during his testimony.
Further, Lin was unable to provide significant details
about the abortion, sterilization, and the physical con-
tact at the neighborhood committee office. He failed
to offer an adequate and consistent explanation as to
how the family planning officials knew his wife was
16                                              No. 10-1401

pregnant, and he had no explanation for the brief stop
at the neighborhood office. These were just some of the
inconsistencies; there were more. Lin bore the burden
of explaining to the IJ’s satisfaction the inconsistencies
in his testimony and documents—some of which go to
the heart of his claim. See Fedosseeva v. Gonzales, 492
F.3d 840, 846 (7th Cir. 2007). He did not do so. Even Lin
acknowledges that “a single inconsistency going to the
heart of an asylum claim may be grounds for an adverse
credibility determination.” (Br. 16 citing Huang v. Gonzales,
453 F.3d 942, 945-46 (7th Cir. 2006)). Lin has given us
no reason to disturb the IJ’s adverse credibility finding.
  Lin argues that he did not have an opportunity for a
full and fair hearing. He submits that the IJ should have
probed into his background and exposure to harmful
chemicals, which he claims “wreaked havoc on [his]
cognitive abilities.” He complains that the Board did not
address this explanation for his inconsistent testimony.
He also claims that the IJ should not have proceeded
with the hearing given counsel’s alleged obvious inef-
fectiveness.
  Due process requires that an alien be afforded a mean-
ingful opportunity to present a claim, Barradas v. Holder,
582 F.3d 754, 767 (7th Cir. 2009); Capric v. Ashcroft, 355
F.3d 1075, 1088-89 (7th Cir. 2004) (emphasizing it is the
opportunity to present a claim that is protected), but
“imposes no obligation to ensure that the alien actually
makes a meaningful presentation,” Capric, 355 F.3d 1089.
We examine “whether, given the totality of the circum-
stances, [the alien] had a full and fair opportunity to put
No. 10-1401                                              17

on his case.” Barradas, 582 F.3d at 767. Lin had such an
opportunity. The record does not suggest that the IJ
interfered with Lin’s ability to present his claim. Lin
could have testified about his claimed exposure to
harmful chemicals, but he omitted any mention of this
in his testimony and asylum application. Because he
never brought this matter to the IJ’s attention, the IJ had
no reason to suspect that an alleged chemical exposure
caused Lin’s inability to remember simple details.
There certainly is no basis for concluding that Lin’s testi-
mony that he worked ten years in a factory manu-
facturing thermos bottles should have been a clue to the
IJ that he was exposed to harmful chemicals or that
those chemicals caused a brain injury which affected
his ability to testify truthfully or accurately. And ab-
sent notice of Lin’s alleged exposure to harmful chem-
icals, there was no reason for the IJ to inquire further
into the matter.
  Lin also had the opportunity to explain the inconsis-
tencies in his testimony to the Board. But the Board is not
permitted to engage in fact-finding on appeal. See Figueras
v. Holder, 574 F.3d 434, 437 (7th Cir. 2009); 8 C.F.R.
§ 1003.1(d)(3)(iv). Lin did not move to remand to the IJ
or reopen the proceedings for consideration of evidence
of his background and exposure to harmful chemicals.
Thus, the Board did not err in declining to address
Lin’s proffered explanation for the inconsistencies in
his testimony.
  Regarding whether the IJ should have proceeded with
the hearing given the “obvious” ineffective assistance
of Lin’s counsel, Lin did not exhaust this claim. That
18                                                No. 10-1401

barrier aside, Lin still could not prevail. He argues that
his case is like Gjeci v. Gonzales, 451 F.3d 416, 424 (7th Cir.
2006), where we concluded that by proceeding with
the merits hearing, the IJ deprived the alien of a funda-
mentally fair hearing. But that case is distinguishable:
Gjeci’s counsel withdrew; the IJ refused to grant a con-
tinuance to allow Gjeci to obtain new counsel; Gjeci’s
counsel retained documents central to Gjeci’s claim; and
Gjeci did not fully comprehend the consequences of
his counsel’s withdrawal. Id. at 421-24. Furthermore, the
record demonstrated prejudice—the IJ placed great
weight on the evidence that the documents had been
falsified and said he would have been inclined to grant
Gjeci’s petition if the documents were authentic. Id. at
420, 423. Here, Lin was represented by counsel during
the proceedings; the IJ granted him a continuance to
allow a response to the FDL findings and his counsel
submitted a response; and the IJ did not place great
weight on the findings.
  Lin further claims that it was highly unlikely that
his counsel was capable of providing anything other
than incompetent representation at the time of the IJ’s
hearing. He first contends that the lack of compliance
with the re-fingerprinting order was his counsel’s fault.
The IJ noted that she did not serve written instructions
about the re-fingerprinting. Anyway, she did not deem
Lin’s claim abandoned, but allowed Lin and his counsel
to proceed. Thus, the belated fingerprinting did not
prejudice Lin.
  Second, Lin argues that counsel could not produce
any explanation for the “gross . . . discrepancies” in his
No. 10-1401                                            19

testimony, presumably a reference to counsel’s failure to
raise the alleged brain injury claim. But Lin wholly fails
to substantiate his claim that the alleged exposure to
mercury could have caused the gross discrepancies in
his testimony. He does not, for example, offer any
expert evidence that exposure to mercury such as Lin
had—whatever that may have been; we don’t know
because he has offered no evidence of it—could cause
someone to forget simple details. So even now Lin
has not substantiated his claim that his work at the
thermal bottling plant and claimed exposure to
mercury “explains” the substantial inconsistencies in
his testimony. Thus, it is far from clear that counsel’s
failure to produce evidence of this alleged explanation
for the gross testimonial discrepancies would amount
to ineffective assistance.
  Another area of ineffectiveness, Lin alleges, was coun-
sel’s waiver of closing argument. But Lin has not shown
any prejudice resulted from the lack of argument. In
addition, Lin argues that the timing of events leading
to the disciplinary action against Chiang substantiates
his claim of ineffective assistance. According to Lin,
“[t]he ARDC [the Illinois Attorney Registration and
Disciplinary Commission] found him incompetent in
handling cases before April of 2008,” which was when
the IJ held the hearing in this case. Yet Lin has offered
no evidence to substantiate this claim. We do know that
on July 28, 2009, the Board suspended Chiang from prac-
ticing before the Board, the immigration courts, and
DHS pursuant to 8 C.F.R. § 1003.103(a). But representa-
tion by counsel whose license has been suspended
does not automatically render that assistance per se
20                                               No. 10-1401

ineffective. See United States v. Williams, 934 F.2d 847, 851-
52 (7th Cir. 1991). The fact that Chiang may have
been ineffective in other matters does not direct the
conclusion that he was ineffective here. Instead, Lin
would have to show that an error or omission by
Chiang prejudiced his case. He has not done so.
Moreover, the IJ cited a host of reasons for finding Lin
not credible. The record shows that Lin had a full and
fair opportunity to present his claim.
  Finally, Lin argues that the IJ should have determined
whether he was competent to testify. He asserts that
his very limited education and alleged brain injuries
affected his cognitive abilities and competence to testify,
not his credibility. The failure to exhaust aside, Lin
could not prevail on this argument. When an alien
raises the issue of his competency with the IJ, the IJ gen-
erally is not expected to sua sponte initiate a competency
evaluation. See, e.g., Munoz-Monsalve v. Mukasey, 551
F.3d 1, 6 (1st Cir. 2008). Lin was represented by counsel
at the hearing before the IJ; counsel could have raised
the issue of Lin’s competency, but did not. Furthermore,
although Lin gave inconsistent answers and was unable
to recall details of key events, there is nothing to sug-
gest that this was due to a lack of competency rather
than, as the IJ found, a lack of credibility.


                    III. CONCLUSION
  For the foregoing reasons, the petition for review is
D ENIED.

                           12-23-10